            Case 1:20-cv-01118-UNA Document 3 Filed 06/01/20 Page 1 of 2                     FILED
                                                                                                    6/1/2020
                                                                                        Clerk, U.S. District & Bankruptcy
                                                                                        Court for the District of Columbia
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


AMARE EL BEY,                                  )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No.: 1: 20-cv-01118-UNA
                                               )
                                               )
ALPEN AKAN,                                    )
                                               )
                                               )
                Defendant.                     )

                                  MEMORANDUM OPINION

       This matter is before the court on plaintiff’s pro se complaint and application for leave to

proceed in forma pauperis (“IFP”). The court will grant plaintiff’s IFP application and dismiss

the complaint for lack of subject matter jurisdiction, see Fed. R. Civ. P. 12(h)(3).

       Plaintiff, a resident of the District of Columbia, sues a single individual, Alpen Akan, also

a resident of the District of Columbia. He vaguely alleges that defendant “came to my domicile

secured in private trust offering [plaintiff] money to leave [plaintiff’s] property, then later having

no contact with [plaintiff], used the count in fraud to move a fraudulent eviction not in [plaintiff’s]

name[.]” Plaintiff then provides a list, with no context, which seemingly purport to be his proposed

causes of action, namely, embezzlement, “trespassing in fraud,” and “false claim committing

deprivation of rights under color of law.”

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a “federal question” is presented or the parties are of diverse citizenship and the amount

in controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there must be
           Case 1:20-cv-01118-UNA Document 3 Filed 06/01/20 Page 2 of 2



complete diversity between the parties, which is to say that the plaintiff may not be a citizen of the

same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (citing Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)).

        It is a “well-established rule” that the diverse citizenship requirement be “assessed at the

time the suit is filed.” Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991).

The complaint provides no basis for diversity jurisdiction because plaintiff and defendants are all

located in the District. See Morton v. Claytor, 946 F.2d 1565 (D.C. Cir. 1991) (Table) (“Complete

diversity of citizenship is required in order for jurisdiction to lie under 28 U.S.C. § 1332.”); Bush

v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007) (“For jurisdiction to exist under 28 U.S.C. § 1332,

there must be complete diversity between the parties, which is to say that the plaintiff may not be

a citizen of the same state as any defendant.”). Both parties reside in the District, therefore, there

is no diversity of citizenship.

        The complaint also fails to present any federal question under 28 U.S.C. § 1331. A party

seeking relief in the district court must at least plead facts that bring the suit within the court’s

jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants dismissal of the action.

See Fed. R. Civ. P. 12(h)(3). Consequently, this case will be dismissed. A separate order

accompanies this memorandum opinion.




                                                              __________/s/_____________
                                                                  Emmet G. Sullivan
                                                               United States District Judge

        DATE: June 1, 2020
